MARSHALL, C. J.
1. By virtue of the provisions of Sections 8457, 8458 and 8459, General Code, a warehouseman’s receipt in compliance with those sections issued for goods stored becomes a contract between the parties and the person receiving and holding such receipt even though he does not sign the same or otherwise expressly assent to its terms and conditions is chargeable with knowledge of such terms and conditions and is bound by the same provided the same be not contrary to the provisions of those sections and other related sections and further provided that such terms and conditions do not in any wise impair the obligation of the warehouseman “to exercise that degree of care in the safe-keeping of the goods entrusted to him which a reasonably careful man would exercise in regard to similar goods of his own.”
2. Terms and conditions in a warehouse receipt and contract which limit the responsibility of the warehouseman for any article or package listed on such receipt while in such warehouse or being carted to or from the same by it to the sum of $25 unless the value thereof is made known at the time of storing noted on such receipt and the payment of a higher storage rate therefor, is not an exemption from liability for want of due care but is a reasonable and enforceable method of fixing a due proportion between the amount for which the warehouseman becomes responsible and the charges collected by him and for protecting the warehouseman against extravagant valuations in case of loss.
Judgment reversed.
Jones, Day and Kinkade, JJ., concur. Allen, J., dissents.